           Case 1:20-cv-00275-RP Document 8 Filed 06/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 DONNA LANGAN,                                      §
 TERESA DE BARBARAC, and                            §
 ALEXANDRA CARSON                                   §
                                      Plaintiffs,   §
                                                    §    Cause No. 1:20-cv-275
 v.                                                 §
                                                    §
 GREG ABBOTT, in his Official Capacity as           §
 Governor of Texas; and                             §
 KEN PAXTON, in his Official Capacity as            §
 Attorney General of Texas                          §
                              Defendants.           §

              PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                            AMENDED COMPLAINT

TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       Plaintiffs respectfully requests leave pursuant to Rule 15 of the Federal Rules of Civil

Procedure to file an Amended Complaint for the reasons below. The proposed Amended

Complaint is attached as Exhibit A. Defendants are not opposed to this motion.

       Granting Plaintiff leave to amend the complaint will not prejudice any of the Defendants

or delay proceedings. Discovery will not be delayed.

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant Plaintiffs

leave to file an Amended Complaint.

Dated: June 5, 2020
             Case 1:20-cv-00275-RP Document 8 Filed 06/05/20 Page 2 of 2




                                                        Respectfully submitted,

                                                         /s/ Brian McGiverin
                                                        Brian McGiverin
                                                        Texas Bar No. 24067760
                                                        brian@austincommunitylawcenter.org
                                                        AUSTIN COMMUNITY LAW CENTER
                                                        1411 West Ave, Ste. 104
                                                        Austin, TX 78701
                                                        Telephone: (512) 596-0226
                                                        Fax: (512) 597-0805

                                                        ATTORNEY FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on all counsel of
record who have appeared in this matter through the Electronic Case Files System of the Western
District of Texas.
                                                        /s/ Brian McGiverin
                                                        Brian McGiverin

                                  CERTIFICATE OF CONFERENCE
          I certify that I conferred with counsel for Defendants, and they are not opposed to this
motion.

                                                        /s/ Brian McGiverin
                                                        Brian McGiverin




                                                 2
